ASSET TRANSFER AND LIABILITY ASSUMPTION AGREEMENT



This Asset Transfer and Liability Assumption Agreement made and entered into
effective the 12th of June, 2013, between RANGO ENERGY INC. a Nevada Corporation
(the "Vendor") and VIVIAN OIL & GAS INC. a Nevada Corporation (the "Purchaser").



WHEREAS:



A.        The Vendor is the beneficial owner of a working interest in various
oil and gas leases in the State of Arkansas, including all equipment and
improvements (hereinafter the "Leases"). The Leases of the Vendor are more
particularly known as the Eylau Leases and are described in Schedule "A"
attached hereto and forming part of this Agreement;



B.        The Vendor has agreed to transfer and the Purchaser has agreed to
purchase all of the Leases of the Vendor in accordance with the terms of this
Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of the terms and covenants herein and other good and
valuable consideration, the receipt and sufficiency of which each party
acknowledges, the parties hereto agree as follows:





1.        TRANSFER AND SALE OF ASSETS



1.1      Sale of Assets. Subject to the terms and conditions of this Agreement,
the Vendor hereby sells, assigns and transfers to the Purchaser, and the
Purchaser hereby purchases the Vendor's Leases. In consideration for the
transfer of the Leases, the Purchaser agrees to pay $10.00 plus other good and
valuable consideration including the assumption of all working interest
liability in the Leases, all working interest remediation expenses, and plugging
and abandon costs required by the State of Arkansas incurred by the Vendor
during its term of ownership.



1.2      Delivery of Leases. The Vendor delivers to the Purchaser, on execution
hereof, all of the Leases unconditionally and free and clear of all liens,
charges, or encumbrances, except where disclosed.



2.

        COVENANTS OF THE PARTIES





2.1      Covenants. The parties undertake to keep the information with respect
to this Agreement, the terms herein, and any related, underlying or subsequent
agreements (the "Information") confidential and not to directly or indirectly
disclose the Information at any time to any person or persons or use the
Information for any purpose whatsoever.



 

3.        REPRESENTATIONS OF THE VENDOR



3.1      Representations. The Vendor represents and warrants to the Purchaser as
follows, with the intent that the Purchaser will rely on the representations in
entering into this Agreement, and in concluding the purchase and sale
contemplated by this Agreement:



(a)        Capacity to Sell. The Vendor has the power and capacity to own and
dispose of the Leases, and to enter into this Agreement and carry out its terms
to the full extent;



(b)        Authority to Sell. The execution and delivery of this Agreement, and
the completion of the transaction contemplated by this Agreement has been duly
and validly authorized by all necessary corporate action on the part of the
Vendor, and this Agreement constitutes a legal, valid and binding obligation of
the Vendor enforceable against the Vendor in accordance with its terms except as
may be limited by laws of general application affecting the rights of creditors;



(c)        Sale Will Not Cause Default. Neither the execution and delivery of
this Agreement, nor the completion of the purchase and sale contemplated by this
Agreement will:



(i)        violate any of the terms and provisions of the constating documents
or bylaws or articles of the Vendor, or any order, decree, statute, bylaw,
regulation, covenant, restriction applicable to the Vendor or the Leases;



(ii)       give any person the right to terminate, cancel or otherwise deal with
the Leases; or



(iii)      result in any fees, duties, taxes, assessments or other amounts
relating to the Leases becoming due or payable other than tax payable by the
Purchaser in connection with the purchase and sale;



(d)        Encumbrances. The Vendor owns and possesses and has a good marketable
title to the Leases free and clear of all legal leases, mortgages, liens,
charges, pledges, security interest, encumbrances or other leases, except where
as disclosed;



(e)        No Defaults. Except as otherwise expressly disclosed in this
Agreement there has not been any default in any obligation to be performed under
any of the Leases, which are in good standing and in full force and appropriate
effect; and



(f)        Good Standing. Prior to closing this Agreement, the Vendor will
maintain, as required, the Leases in good standing.



4.        COVENANTS OF THE VENDOR



4.1      Procure Consents. The Vendor will diligently and expeditiously take all
reasonable steps requested by the Purchaser to obtain all necessary consents to
effect the transfer of the Leases.



4.2      Execution of all necessary documents. The Vendor will execute all
necessary documents including such assignments as the Purchaser may require to
effect the transfer of all of the Leases, including but not limited to, internet
contracts and internet names.



5.        REPRESENTATIONS OF THE PURCHASER



5.1      Representations. The Purchaser represents and warrants to the Vendor as
follows, with the intent that the Vendor will rely on these representations and
warranties in entering into this Agreement, and in concluding the purchase and
sale contemplated by this Agreement:



(a)        Status of Purchaser. The Purchaser is a corporation duly
incorporated, validly existing and in good standing and has the power and
capacity to enter into this Agreement and carry out its terms; and



(b)        Authority to Purchase. The execution and delivery of this Agreement
and the completion of the transaction contemplated by this Agreement has been
duly and validly authorized by all necessary corporate action on the part of the
Purchaser, and this Agreement constitutes a legal, valid and binding obligation
of the Purchaser enforceable against the Purchaser in accordance with its terms
except as limited by laws of general application affecting the rights of
creditors.



6.        COVENANTS OF THE PURCHASER



6.1      Consents. The Purchaser will at the request of the Vendor execute and
deliver such applications for consent and such assumption agreements, and
provide such information as may be necessary to obtain the consents referred to
in paragraph 4.1 and will assist and cooperate with the Vendor in obtaining the
consents.



6.2      Execution of all necessary documents. The Purchaser will execute all
necessary documents as the Vendor may require to effect the transfer of all of
the Leases.



6.3      Covenant of Indemnity. The Purchaser will indemnify and hold harmless
the Purchaser from and against:



(a)        any and all liabilities, whether accrued, absolute, contingent or
otherwise, existing at closing;



(b)        any and all losses, leases, damages and costs incurred by the Vendor;
and



(c)        any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses incident to any of the foregoing.



 

7.        SURVIVAL OF REPRESENTATIONS AND COVENANTS



7.1      Vendor's Representations and Covenants. All representations, covenants
and agreements made by the Vendor in this Agreement or under this Agreement
will, unless otherwise expressly stated, survive closing and any investigation
at any time made by or on behalf of the Purchaser will continue in full force
and effect for the benefit of the Purchaser.



7.2      Purchaser's Representations and Covenants. All representations,
covenants and agreements made by the Purchaser in this Agreement or under this
Agreement will, unless otherwise expressly stated, survive closing and any
investigation at any time made by or on behalf of the Vendor and will continue
in full force and effect for the benefit of the Vendor.



8.        LIABILITIES ASSUMED



8.1      Liabilities Not Assumed. The Purchaser will assume all liabilities of
the Vendor. The Purchaser will be responsible for any liability of the Vendor,
past, present or future, relating to the Leases, and the Purchaser will
indemnify and save harmless the Vendor from and against any such lease.



9.        CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER



9.1      Conditions. All obligations of the Purchaser under this Agreement are
subject to the fulfillment of the following conditions:



(a)        Vendor's Representations. The Vendor's representations contained in
this Agreement will be true.



(b)        Vendor's Covenants. The Vendor will have performed and complied with
all agreements, covenants and conditions as required by this Agreement.



(c)        Consents. The Purchaser will have received duly executed copies of
the consents or approvals referred to in paragraph 4.1.



9.2      Exclusive Benefit. The foregoing conditions are for the exclusive
benefit of the Purchaser and any such condition may be waived in whole or in
part by the Purchaser delivering to the Vendor a written waiver to that effect
signed by the Purchaser.



10.        CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE VENDOR



10.1    Conditions. All obligations of the Vendor under this Agreement are
subject to the fulfillment of the following conditions:



(a)        Purchaser's Representations. The Purchaser's representations
contained in this Agreement will be true.



(b)        Purchaser's Covenants. The Purchaser will have performed and complied
with all covenants, agreements and conditions as required by this Agreement.



(c)        Consents of Third Parties. All consents or approvals required to be
obtained by the Vendor for the purpose of selling, assigning or transferring the
Leases have been obtained, provided that this condition may only be relied upon
by the Vendor if the Vendor has diligently exercised its best efforts to procure
all such consents or approvals and the Purchaser has not waived the need for all
such consents or approvals.



10.2    Exclusive Benefit. The foregoing conditions are for the exclusive
benefit of the Vendor and any such condition may be waived in whole or in part
by the Vendor delivering to the Purchaser a written waiver to that effect signed
by the Vendor.



11.        GENERAL



11.1    Governing Law. This Agreement and each of the documents contemplated by
or delivered under or in connection with this Agreement are governed exclusively
by, and are to be enforced, construed and interpreted exclusively in accordance
with the laws of Nevada which will be deemed to be the proper law of the
Agreement.



11.2    Professional Fees. Each of the parties will bear the fees and
disbursements of their respective lawyers, advisers and consultants engaged by
them respectively in connection with the transactions contemplated by this
Agreement prior to the closing.



11.3    Assignment. No party will assign this Agreement, or any part of this
Agreement, without the prior written consent of the other party. Any purported
assignment without the required consent is not binding or enforceable against
any party.



11.4    Enurement. This Agreement enures to the benefit of and binds the parties
and their respective successors and permitted assigns.



11.5    Notice. All notices required or permitted to be given under this
Agreement will be in writing and personally delivered to the address of the
intended recipient set out on the first page of this Agreement or at such other
address as may from time to time be notified by any of the parties in the manner
provided in this Agreement.



11.6    Further Assurances. The parties will execute and deliver all further
documents and take all further action reasonably necessary or appropriate to
give effect to the provisions and intent of this Agreement and to complete the
transactions contemplated by this Agreement.



11.7    Remedies Cumulative. The rights and remedies under this Agreement are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise. Any party to this
Agreement may terminate this Agreement if any other party is in breach of or
defaults under any material term or condition of this Agreement or has made a
material misrepresentation in this Agreement. No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.



11.8    Entire Agreement. This Agreement constitutes the entire agreement
between the parties and there are no representations, express or implied,
statutory or otherwise and no collateral agreements other than as expressly set
out or referred to in this Agreement.



11.9        Headings. The division of this Agreement into sections and the
insertion of headings are for convenience only and do not form part of this
Agreement and will not be used to interpret, define or limit the scope, extent
or intent of this Agreement.



11.10  Severability. Each provision of this Agreement is severable. If any
provision of this Agreement is or becomes illegal, invalid or unenforceable, the
illegality, invalidity or unenforceability of that provision will not affect the
legality, validity or enforceability of the remaining provisions of this
Agreement.



11.11  Schedules. The Schedules attached hereto form an integral part of this
Agreement.



11.12  Time of the Essence. Time will be of the essence of this Agreement.



11.13  Counterparts. This Agreement and all documents contemplated by or
delivered in connection with this Agreement may be executed and delivered by
facsimile or original and in any number of counterparts, and each executed
counterpart will be considered to be an original. All executed counterparts
taken together will constitute one agreement.



IN WITNESS WHEREOF

the parties have duly executed this Agreement by their duly authorized officers
effective the first day and year written above.





 

VENDOR: RANGO ENERGY INC.


per:    /s/ Harpreet Sangha
         Authorized Signatory



PURCHASER: VIVIAN OIL & GAS INC.




per:    /s/ William Lynch
         Authorized Signatory







--------------------------------------------------------------------------------





 

SCHEDULE "A"



 

THIS IS SCHEDULE "A"

to the Asset Transfer and Liability Assumption Agreement.





THE EYLAU LEASES



1. Dildy Weigle Willis



2. Dixon- Nancarrow 1



3. Betts G.C. 1-A



4. Betts 1



5. Dildy 1



6. Dildy 2



7. Johnson - Beck 1



8. Dickson 1



9. Collins 1



10. Collins R M 1



11. Weigle- Willis 1



12. Lowe "C" 1



 